Citation Nr: 0839044	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

4.  Entitlement to service connection for scarring in the 
groin area. 

5.  Entitlement to service connection for seizures. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the benefits sought on appeal.  The appellant, who had 
active service from April 1965 to May 1984, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The Board observes for the record that the appellant 
submitted a statement in 
March 2008 in which he requested that a hearing be scheduled 
before the Board of Veterans Appeals in connection with the 
above-referenced claims.  However, he withdrew this request 
in August 2008.   

After reviewing the evidence of record, the Board finds that 
additional development of the appellant's claims of 
entitlement to service connection for (1) post-traumatic 
stress disorder and (2) chronic obstructive pulmonary disease 
is necessary.  As such, the Board REMANDS those two claims to 
the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of entitlement to 
service connection for hypertension, scarring in the groin 
area and seizures has been obtained.

2.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
otherwise related to military service.

3.  Scarring in the groin area, to include striae and steroid 
atrophy, is not shown to be causally or etiologically related 
to service. 

4.  The record on appeal does not reflect that the appellant 
has a current diagnosis of seizures or a diagnosis of a 
medical disorder associated with seizures. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A disorder causing scarring in the groin area, to include 
striae and steroid atrophy, was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2008).

3.  A seizure disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to 
service connection for hypertension, scarring in the groin 
area and seizures, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to the adjudication of the appellant's claims, a letter 
dated in November 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  The November 2003 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)[Pelegrini II].  In addition, the appellant was 
provided a second VCAA letter in July 2005 that also informed 
him of what was necessary to substantiate his claims.  
Subsequent to receipt of this second notice, the appellant's 
claims were readjudicated and the appellant was provided a 
Statement of the Case and a Supplemental Statement of the 
Case in October 2005 and February 2008, respectively. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded a VA examination in 
October 2004 in connection with his hypertension claim. 
38 C.F.R. § 3.159(c)(4).  The Board observes and acknowledges 
that the appellant was not afforded a VA examination in 
connection with his (1) scarring in the groin area and (2) 
seizure claims.  However, the Board finds that current VA 
examinations are not warranted at this time in regards to 
these issues since the evidence in this case reveals that the 
current medical diagnoses related to the appellant's groin 
area have been determined by the appellant's medical 
providers to be the result of post-service medical treatment 
(i.e., from overuse of steroids).  In addition, the current 
medical evidence of record fails to show that the appellant 
has been treated or diagnosed as having seizures.  Thus, any 
VA medical opinion obtained in regards to this alleged 
disorder would be entirely speculative in nature. See 38 
C.F.R. § 3.159(c)(4).  Therefore, the RO appropriately 
determined that the appellant should not be afforded VA 
examinations in relationship to these claims at this time.  

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for hypertension, 
scarring in the groin area and seizures.  As such, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice regarding the potential 
assignment of disability ratings or effective dates 
pertaining to these claims is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claims. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for hypertension on the basis that he was treated 
for high blood pressure while in service. Appellant's 
statements dated in April 2005 and November 2005.  In 
addition, the appellant seeks service connection for scarring 
in the groin area he contends developed as a result of his 
exposure to jet fuel while in service. Id.; see also 
appellant's statement received in November 2003.  Lastly, the 
appellant seeks service connection for seizures of the hands 
on the basis that he believes he suffered nerve damage as a 
result of exposure to chemicals and fuels during his long 
period of service. September 2008 statement in support of 
claim.  

However, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's claims of entitlement to service connection 
for hypertension, scarring in the groin area and for 
seizures.  As such, the appeal as to these issues must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases (such as hypertension and epilepsies) when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. § 1137; 38 
C.F.R. § 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim will be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
        1.  Claim of entitlement to service connection for 
hypertension

In regards to the appellant's claim of entitlement to service 
connection for hypertension, a review of the evidence of 
record in this case reveals that (a) the appellant has a 
current diagnosis of essential hypertension and (b) that the 
appellant was treated for hypertension while in service. See 
service medical records; VA medical records; October 2004 VA 
examination report.  Therefore, the first and second elements 
of the service connection test (medical evidence of a current 
disability and medical evidence of an in-service incurrence 
of a disease) have been met.  

In this regard, the Board observes that the appellant's 
service enlistment examination noted his blood pressure to be 
134 systolic pressure ("syst") over 72 diastolic pressure 
("dias") while sitting ("134/72"). April 1965 report of 
medical examination.  Subsequent medical examinations 
performed when the appellant reenlisted in service also 
revealed normal blood pressure readings in 1972 and 1974, 
specifically 122/78 and 130/78 respectively. July 1972 and 
May 1974 reports of medical examination.  However, medical 
records dated in January 1976 reveal that the appellant was 
diagnosed with mild hypertension after three elevated blood 
pressure readings were noted on three consecutive days.  The 
appellant was started on high blood pressure medication at 
that time. January 1976 service medical records; December 
1976 service medical records (the appellant was noted to have 
been on medication for mild hypertension).  Service medical 
records dated in March 1976 and April 1976 reveal that the 
appellant's high blood pressure continued to be treated and 
was considered to be under control.  Apparently, however, the 
appellant stopped taking medication in association with his 
hypertension in approximately June 1976; and he was found to 
have essentially normal blood pressure readings in December 
1976. See December 1976 service medical records (a blood 
pressure check in December 1976 revealed blood pressure 
readings of 120/88 while sitting, 126/78 in supine position 
and 124/94 standing). 

Subsequent service medical records dated after December 1976 
provide no entries for elevated blood pressure treatment.  In 
addition, during an April 1978 medical examination, the 
appellant's blood pressure was reported to be 126/74. April 
1978 report of medical examination.  In the medical history 
portion of that examination, the appellant indicated that he 
experienced high blood pressure either presently or in the 
past, but also noted that he was not on any medications at 
that time. April 1978 report of medical examination.  Blood 
pressure readings taken in connection with other medical 
complaints continued to reflect blood pressure readings 
within the normal range in July 1979 and March 1980. See July 
1979 and March 1980 service medical records (the appellant 
was reported to have blood pressure readings of 116/86, 
120/82, 128/80 and 120/78).  While an April 2, 1982 medical 
record appears to note a blood pressure reading of 140/100 
obtained in connection with a medical diagnosis of otitis 
media, a subsequent medical record dated that same month 
reveals a blood pressure reading of 126/78 by the time the 
appellant's otitis media resolved. April 1982 service medical 
records.  Thereafter, according to a July 1982 medical 
examination report, the appellant's blood pressure was noted 
to be 130/80. July 1982 report of medical examination.  In 
addition, the appellant was reported to have an increased 
blood pressure reading of 134/92 in November 1983 that 
appears to be related by his medical providers to a possible 
reaction to his exceeding the recommended dosage of several 
weight loss medications. November 1983 service medical 
records.  However, at the time of his separation from 
service, the appellant's blood pressure was recorded to be 
118/78; and the appellant was not noted to be on any 
medication associated with hypertension. March 1984 report of 
medical.  

A review of the available post-service medical evidence of 
record appears to reveal that the appellant was initially 
diagnosed with post-service hypertension in January 1996, 
over ten years after he separated from service. See January 
1996 private medical records.  In light of the evidence 
contained in the appellant's service medical records and his 
post-service diagnosis of hypertension, the RO sought a VA 
medical opinion in September 2004 as to the likelihood that 
the appellant's current diagnosis of hypertension is related 
to the blood pressure symptomatology he experienced in 
service. September 2004 VA examination request.  As a result 
of this request, the appellant was afforded a VA examination 
in October 2004 in connection with his claim of entitlement 
to service connection for hypertension. October 2004 VA 
examination report.  

A review of the October 2004 VA examiner's six (6) page 
report reveals after the VA doctor obtained a medical history 
from the appellant and extensively reviewed his claims file, 
the doctor performed a physical examination upon the 
appellant. October 2004 VA examination report.  Thereafter, 
the doctor diagnosed the appellant with, among other things, 
essential hypertension. Id., p. 6.  In doing so, he 
ultimately opined that the appellant's essential hypertension 
was not etiologically related to the high blood pressure 
readings noted in the appellant's service medical records.  
Rather, the doctor opined that the hypertension the appellant 
experienced in service was acute and transitory in nature 
that resolved with treatment and was possibly related to 
certain medications or diet pills taken by the appellant in 
service.  In support of his opinion, the doctor referred to 
the short duration of the appellant's treatment for 
hypertension in service (a six month period of time) and the 
fact that the appellant was not found to have experienced 
hypertension from December 1976 to May 1984 (when he was 
discharged from service).  Thus, based upon the information 
available to him, the doctor opined that it was less likely 
than not that the appellant's current diagnosis of essential 
hypertension was related to any incident or injury in 
service.  

The Board finds the October 2004 VA medical opinion to be 
persuasive and credible in light of the fact that the VA 
doctor clearly reviewed all evidence of record in detail, in 
addition to performing a thorough physical examination upon 
the appellant and obtaining a medical history from him.  
Since a review of the remaining post-service medical records 
contained in the claims file reveals no competent medical 
evidence linking the appellant's current diagnosis of 
essential hypertension to the appellant's period of service, 
the Board also finds the October 2004 VA medical opinion to 
be uncontroverted.  Stated another way, the claims file 
contains only one medical opinion that discusses the 
relationship between the appellant's current hypertension and 
the high blood pressure he experienced in service; and that 
opinion indicates that a relationship between the two does 
not exist.  Absent evidence of a nexus between the 
appellant's current hypertension disorder and his period of 
service or evidence of a continuity of high blood pressure 
symptomatology since the appellant separated from service, 
the appellant's direct service connection claim must be 
denied.  See 38 C.F.R. § 3.303(b) (Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.)  In addition, 
presumptive service connection for the appellant's essential 
hypertension is not warranted as there is no medical evidence 
of record indicating that the appellant developed essential 
hypertension within one year of separation from service.  See 
38 C.F.R. § 3.307(b) (Diseases listed at 38 C.F.R. § 3.309(a) 
will be accepted as chronic, even though diagnosed as acute 
because of insidious inception and chronic development, 
except where they result from intercurrent causes or where a 
disease is the result of drug ingestion or a complication of 
some other condition not related to service); 38 C.F.R. 
§ 3.307(d)(1) (Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be excercised in making 
determinations relative to the effect of intercurrent injury 
or disease.).  As such, the appeal as to this issue is 
denied.   

        2.  Claim of entitlement to service connection for 
scarring in the groin area

In addition to the appellant's request for service connection 
for hypertension, the appellant seeks service connection for 
a disorder causing scarring in the groin area he contends 
developed as a result of his exposure to jet fuel while in 
service. Appellant's statements dated in November 2003, April 
2005 and November 2005.  

As set forth above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  A review of the 
appellant's service medical records reveal that the appellant 
was seen during service for swelling of the scrotum area in 
May 1972 and for hemorrhoids (with other symptomatology) in 
April 1976.  Thereafter, the appellant was evaluated for 
groin pain in October 1981 at the service surgery clinic. 
October 1981 service medical records.  At that time, it was 
felt that his symptomatology was probably related to a prior 
vasectomy. Id.  Subsequent service medical records fail to 
reveal any other specific groin problems or skin conditions 
diagnosed or treated during service.  Additionally, the Board 
observes that the appellant's clinical skin examination upon 
his separation from service was essentially normal in that 
the only abnormality reported was a tattoo on the appellant's 
upper arm. March 1984 report of medical examination.  

Post-service medical records reveal that the appellant was 
seen in February 2000 for the treatment of a fungal skin 
infection diagnosed as cutaneous candidiasis.  Thereafter, VA 
medical records dated in May 2004, June 2004, August 2004, 
December 2004 and July 2005 essentially report that the 
appellant was treated for maceration intertrigo and atrophic 
dermatitis/puritis of the inguinal and axillary areas found 
to be secondary to chronic overuse of topical steroids.  
Subsequent VA medical records continued to report that the 
appellant had a history of steroid atrophy to the bilateral 
axillae and the groin area; and that a physical examination 
of the appellant revealed striae in the intertiginous area 
with no apparent rash. September 2005 VA medical records.  He 
continued to be diagnosed with steroid atrophy and pruritus 
and instructed not to use steroid crèmes anymore. Id.; see 
also November 2002 private medical note (note requested that 
the appellant be excused from wearing a back belt due to a 
skin related problem); undated statement from the appellant's 
spouse (the appellant's spouse reported that she washed the 
appellant's scars).    

Thus, while the appellant has been diagnosed with a skin 
condition subsequent to his separation from service, the 
medical evidence of record reveals that the appellant's post-
service medical providers are of the opinion that this 
condition is exclusively related to the appellant's overuse 
of steroid crèmes rather than related to the appellant's 
period of service, to include the appellant's exposure to jet 
fuel in service.  While the appellant clearly disagrees with 
his medical providers as to the etiology of his current skin 
condition, his opinion on this matter is insufficient 
evidence upon which to grant service connection in this case 
since he has not been shown to have the requisite training or 
expertise to offer an opinion that requires medical 
expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the Board finds that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for scarring in the groin area.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55.

	3.  Claim of entitlement to service connection for 
seizures

Lastly, the appellant seeks service connection for seizures 
of the hands on the basis that he believes he suffered nerve 
damage as a result of exposure to chemicals and fuels during 
his long period of service. September 2008 statement in 
support of claim.  While a review of the appellant's service 
personnel records appears to indicate that the appellant 
served as an aviation machinist's mate for a portion of his 
period of service (therefore presumably being exposed to 
fuels during this time frame), entitlement to service 
connection for seizures is not warranted in this case in 
light of the lack of medical evidence contained in the claims 
file indicating that the appellant has been treated for or 
diagnosed with seizures or with a medical disorder associated 
with seizures. See DD Form 214; VA medical records dated from 
May 2004 to December 2007; private medical records dated from 
January 1996 to October 2003.  

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
appellant presently has a seizure disorder or a disorder that 
has been associated by a medical professional with seizures, 
there is no basis for the granting of direct service 
connection for this condition.  In light of the lack of 
medical evidence indicating that the appellant was diagnosed 
with seizures within one year of separation from service, 
service connection on a presumptive basis is also not 
available.  Therefore, service connection for seizures must 
also be denied. 


ORDER

Service connection for hypertension is denied.

Service connection for scars in the groin area is denied. 

Service connection for seizures is denied. 


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
post-traumatic stress disorder ("PTSD") and chronic 
obstructive pulmonary disease ("COPD") discloses a need for 
further development prior to final appellate review.  

In regards to the appellant's PTSD claim, the appellant 
contends that he is entitled to service connection for PTSD 
related to stressful events he experienced while stationed 
aboard the U.S.S. America and during a temporary flightline 
duty assignment at Cam Ranh Bay, Vietnam in 1968. December 
2003 statement in support.  In denying the appellant's PTSD 
claim, the RO relied upon (in part) a VA mental health 
examination report dated in October 2004 in which the 
appellant was found not to meet the diagnostic criteria for a 
diagnosis of PTSD. October 2004 VA examination report; 
November 2004 rating decision, p. 4.  In discussing the 
appellant's alleged PTSD stressor events, the RO reported 
that the appellant's statements were "accepted as personal 
observations and not as verification of any action which 
[could] be independently verified by military or civilian 
records." November 2004 rating decision, p. 5.  

A review of the VA medical records associated with the claims 
file reveals that the appellant was diagnosed with PTSD 
subsequent to the October 2004 VA examination based upon 
stressor events that included: (1) witnessing plane crashes 
while aboard the U.S.S. America, (2) seeing a fellow mechanic 
"cut to shreds" as he accidentally backed into a propeller 
and (3) seeing "stacks and stacks of 'body lockers' or 
aluminum caskets loaded as cargo aboard the planes." October 
2004 VA medical records; see also June 2005 VA medical 
records.  In addition, the claims file contains an October 
2003 report from a Vet Center in which the appellant was 
reported to have endorsed certain events and symptoms 
consistent with a diagnosis of PTSD that included "working 
the flight line at Camron Bay with mortars hitting the 
perimeter." October 2003 letter from the Vet Center, p. 1.  
In light of the PTSD diagnosis, the Board finds that VA's 
duty to assist requires that the RO attempt to obtain more 
specific information from the appellant as to the time frame 
in which the above-referenced stressor events occurred such 
that the RO can attempt to verify these events through the 
use of secondary sources pertaining to the U.S.S. America and 
Cam Ranh Bay, Vietnam.  If such events can be verified, the 
appellant should be scheduled for a new VA examination for 
the purpose of obtaining a medical opinion as to whether the 
appellant meets the diagnostic criteria for a diagnosis of 
PTSD related to a verified stressor event in service.   

In terms of the appellant's claim of entitlement to service 
connection for COPD, the Board observes that a review of the 
appellant's service medical records reveals that the 
appellant was treated for upper respiratory infections and 
rhinitis while in service. Service medical records dated in 
May 1965, September 1973 and December 1981.  Post-service 
medical records indicate that the appellant has been 
diagnosed with upper respiratory infections and COPD. See VA 
and private medical records.  Although the RO determined that 
the appellant's symptomatology in service was acute and 
transitory in nature (and therefore not related to the 
appellant's current diagnoses) in the November 2004 rating 
decision on appeal, the Board finds that a medical opinion 
that addresses the likelihood that the appellant's current 
diagnosis of COPD is related to the incidents noted in 
service is warranted. McLendon v. Nicholson¸ 20 Vet. App. 79 
(2006); see also October 2005 Statement of the Case.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should contact the appellant 
for the purpose of obtaining additional 
information that will assist the RO in 
attempting to verify the appellant's 
alleged stressors events that 
purportedly occurred during service.  
In this regard, the appellant should be 
asked to provide an approximate time 
frame (or season of the year) during 
which he was traumatized by the (a) 
witnessing of a plane crash or crashes 
while aboard the U.S.S. America, (b) 
seeing a fellow mechanic "cut to 
shreds" as he accidentally backed into 
a propeller while aboard the U.S.S. 
America, (c) seeing "stacks and stacks 
of 'body lockers' or aluminum caskets 
loaded as cargo aboard the planes while 
aboard the U.S.S. America and (d) 
working the flight line at Cam Ranh Bay 
with mortars hitting the perimeter.

3.  If the appellant provides the 
information discussed in paragraph #2 
above, the RO should contact the U.S. 
Army and Joint Services Records 
Research Center ("JSRRC" formerly 
known as the United States Armed 
Services Center for Research of Unit 
Records ("USASCRUR")), and request 
that JSRRC attempt to verify the 
alleged stressor events set forth above 
through the use of all available 
sources, to include secondary sources 
pertaining to events that occurred on 
the U.S.S. America and in Cam Ranh Bay, 
Vietnam during the time frames reported 
by the appellant.  Any information 
obtained should be associated with the 
claims file. 

4.  If a PTSD stressor event is 
verified pursuant to the instructions 
set forth in paragraph #3 above, the RO 
should undertake any additional 
development deemed appropriate prior to 
readjudicating the appellant's PTSD 
claim, to include scheduling the 
appellant for a PTSD examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor(s) verified by the JSRRC 
is responsible for that conclusion.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.  

5.  Lastly, the appellant's claims file 
should be forwarded to an appropriate 
VA medical examiner for the purpose of 
obtaining a VA medical opinion that 
addresses whether it is at least as 
likely as not that the appellant's 
post-service diagnosis of COPD is 
related to the appellant's period of 
service, to include symptomatology 
noted in the appellant's service 
medical records related to treatment 
for upper respiratory infections and 
rhinitis while in service.  A complete 
rationale should be offered for all 
opinions and conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


